DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 5/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Schuh et al. (US 2017/0009360).
Regarding claim 1, Schuh et al. discloses in Figs 1-4, a positive electrode ([0022], [0047]) for an electrochemical cell of a secondary lithium metal battery ([0022]), the positive electrode ([0022], [0047]) including: an aluminum metal substrate ([0033], ref 202) having a major surface ([0033], Fig 2); a protective layer ([0033]) disposed on the major surface ([0033]) of the aluminum metal substrate ([0033], ref 202); and a positive electrode active material layer (refs 204, Fig 2, [0047]) overlying the protective layer ([0033]) on the major surface ([0033]) of the aluminum metal substrate ([0033]), wherein the protective layer ([0033]) comprises a conformal aluminum fluoride coating layer ([0033]).

Regarding claim 2, Schuh et al. discloses all of the claim limitations as set forth above and also discloses the conformal aluminum fluoride coating ([0033]) layer is chemically bonded ([0033]) to the major surface ([0033]) of the aluminum metal substrate via Al-F bonds ([0033]).

Regarding claim 3, Schuh et al. discloses all of the claim limitations as set forth above and also discloses the protective layer passivates ([0033]) the major surface ([0033]) of the aluminum metal substrate ([0033], ref 202).

Regarding claim 6, Schuh et al. discloses all of the claim limitations as set forth above and also discloses the positive electrode active material layer (refs 204, Fig 2, [0047]) is formed directly ([0033]) on a major surface ([0033]) of the protective layer ([0033]).

Regarding claim 7, Schuh et al. discloses all of the claim limitations as set forth above and also discloses the protective layer ([0033]) is substantially free of carbon ([0033]).

Regarding claim 8, Schuh et al. discloses all of the claim limitations as set forth above and also discloses the conformal aluminum fluoride coating layer exhibits an amorphous structure ([0024], [0033], [0051]).

Claims 1-4 and 6-8are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Matsushita (US 2019/0198880).
Regarding claim 1, Matsushita discloses in Figs 1-13, a positive electrode ([0014]) for an electrochemical cell of a secondary lithium metal battery ([0014]), the positive electrode ([0014]) including: an aluminum metal substrate ([0042], Fig 1) having a major surface (Fig 1); a protective layer (ref 2) disposed on the major surface (Fig 1) of the aluminum metal substrate ([0042]); and a positive electrode active material layer ([0073]) overlying the protective layer (ref 2) on the major surface (Fig 1) of the aluminum metal substrate ([0042]), wherein the protective layer (ref 2) comprises a conformal aluminum fluoride coating layer ([0035], [0046]).

Regarding claim 2, Matsushita discloses all of the claim limitations as set forth above and also discloses the conformal aluminum fluoride coating layer (ref 2, [0035], [0046]) is chemically bonded ([0035], [0046]) to the major surface (Fig 1) of the aluminum metal substrate ([0042]) via Al-F bonds ([0035], [0046]).

Regarding claim 3, Matsushita discloses all of the claim limitations as set forth above and also discloses the protective layer (ref 2) passivates the major surface ([0035], [0046]) of the aluminum metal substrate ([0042]).

Regarding claim 4, Matsushita discloses all of the claim limitations as set forth above and also discloses the protective layer has a thickness 70 nm ([0050]).

Regarding claim 6, Matsushita discloses all of the claim limitations as set forth above and also discloses the positive electrode active material ([0073]) layer is formed directly on a major surface ([0073]) of the protective layer (ref 2).

Regarding claim 7, Matsushita discloses all of the claim limitations as set forth above and also discloses the protective layer is substantially free of carbon ([0035], [0046]).

Regarding claim 8, Matsushita discloses all of the claim limitations as set forth above and also discloses the conformal aluminum fluoride coating layer exhibits an amorphous structure ([0035], [0046]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schuh et al. (US 2017/0009360) as applied to claim 1 above, and further in view of Matsushita (US 2019/0198880).
Regarding claim 4, Schuh et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the protective layer has a thickness in a range of 10 nm to 100 nm.
Matsushita discloses in Figs 1-13, a battery ([0002]) including an aluminum current collector (ref 1) with a coating (ref 2) comprising Al-F bonds ([0035]).  The coating (ref 2) has a thickness of 70 nm ([0050]).  This configuration optimizes electrical performance via reducing short circuiting ([0050]).
Matsushita and Schuh et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protective coating of Schuh et al. at the thickness disclosed by Matsushita to optimize electrical performance, reducing short circuiting of the battery.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schuh et al. (US 2017/0009360) as applied to claim 1 above, and further in view of Archer et al. (US 2017/0179532).
Regarding claim 5, Schuh et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the positive electrode active material layer includes a plurality of interconnected pores, and wherein the interconnected pores of the positive electrode active material layer are infiltrated with a nonaqueous electrolyte that comprises a lithium imide salt.
Archer et al. discloses in Figs 1-23, a battery ([0008]) including porous active material electrodes ([0053]) and an electrolyte comprising lithium bis(trifluoromethanesulfonyl)imide at 2M ([0052]) dissolved in an aprotic solvent ([0052]).. This electrolyte configuration inhibits dendrite formation within battery active material, enhancing overall battery performance ([0046], [0015]).
Archer et al. and Schuh et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the porous structure with electrolyte as disclosed by Archer et al. into the structure of Schuh et al. to inhibit dendrite formation within the battery active material, enhancing overall battery performance.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schuh et al. (US 2017/0009360) as applied to claim 1 above, and further in view of Fasching et al. (US 2014/0234715).
Regarding claim 9, Schuh et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the conformal aluminum fluoride coating layer comprises a nonstoichiometric aluminum fluoride compound represented by the chemical formula AlFx, wherein 0.5 < x < 3.
Fasching et al. discloses in Figs 1-7, a battery ([0004]) including a positive electrode ([0017]) including a collector substrate ([0017]) coated with AlFx, x≤3 ([0125]).  This configuration enhances the performance of the electrode ([0123], [0125]).
Fasching et al. and Schuh et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the AlFx, x≤3 disclosed by Fasching et al. as the coating of Schuh et al. to enhance electrode and thus overall battery performance.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schuh et al. (US 2017/0009360) in view of Archer et al. (US 2017/0179532).
Regarding claims 10, 13, and 14, Schuh et al. discloses in Figs 1-4, an electrochemical cell ([0022]) for a secondary lithium metal battery ([0022]), the electrochemical cell ([0022]) including: a negative electrode ([0022], [0047]) including: a metallic substrate having a major surface ([0022], [0047]); a positive electrode ([0022], [0047]) including: an aluminum metal substrate ([0033], ref 202) having a major surface ([0033], Fig 2), a protective layer ([0033]) disposed on the major surface ([0033]) of the aluminum metal substrate ([0033], ref 202); and a positive electrode active material layer (refs 204, Fig 2, [0047]) overlying the protective layer ([0033]) on the major surface ([0033]) of the aluminum metal substrate ([0033]); and a nonaqueous electrolyte ([0043], [0022]) in ionic contact with the positive electrode ([0022], [0047]) and with the negative electrode ([0022], [0047]), wherein the protective layer ([0033]) comprises a conformal aluminum fluoride coating layer ([0033]), and wherein the non-aqueous electrolyte comprises a lithium imide salt ([0043]).
Schuh et al. does not explicitly disclose a lithium metal layer disposed on the metallic substrate of the negative electrode, wherein the nonaqueous electrolyte comprises a nonaqueous, aprotic organic solvent, and wherein the lithium imide salt is dissolved in the nonaqueous, aprotic organic solvent, wherein a concentration of the lithium imide salt in the nonaqueous electrolyte is in a range of 0.1 M to 2.0 M
Archer et al. discloses in Figs 1-23, a battery ([0008]) including a lithium metal negative active material ([0009], [0069]) which enhances battery performance and capacity ([0009], [0069]), and an electrolyte comprising lithium bis(trifluoromethanesulfonyl)imide at 2M ([0052]) dissolved in an aprotic solvent ([0052]).. This electrolyte configuration inhibits dendrite formation within battery active material, enhancing overall battery performance ([0046], [0015]).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the li metal active material with electrolyte as disclosed by Archer et al. into the structure of Schuh et al. to inhibit dendrite formation within the battery active material, enhancing overall battery performance and capacity.

Regarding claim 11, modified Schuh et al. discloses all of the claim limitations as set forth above and also discloses the conformal aluminum fluoride coating ([0033]) layer is chemically bonded ([0033]) to the major surface ([0033]) of the aluminum metal substrate via Al-F bonds ([0033]).

Regarding claim 12, modified Schuh et al. discloses all of the claim limitations as set forth above and also discloses the lithium imide salt comprises at least one of lithium bis(trifluoromethanesulfonyl)imide ([0043]).

Regarding claim 15, modified Schuh et al. discloses all of the claim limitations as set forth above and also discloses the positive electrode active material ([0022], [0047]) layer is formed directly on a major surface of the protective layer ([0033]), wherein the positive electrode active material layer ([0022], [0047]) is electrically coupled to the aluminum metal substrate ([0022], [0033], [0047]), and wherein the positive electrode active material layer ([0022], [0047]) is ionically coupled to the lithium metal layer via the nonaqueous electrolyte (see above with respect to rejection of instant claim 1).

Regarding claim 16, modified Schuh et al. discloses all of the claim limitations as set forth above and also discloses the protective layer passivates ([0033]) the major surface ([0033]) of the aluminum metal substrate ([0033]).  Further, the courts have found, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, since the protective layer of the applied references is the same chemical composition as that of the instant claims, it will display the same properties (“prevents dissolution of Al3+ ions from the aluminum metal substrate at operating potentials up to 4.6 V vs. Li/Li and at temperatures up to 550C”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725